tcmemo_1998_354 united_states tax_court sandy kay jones and clint joseph jones petitioners v commissioner of internal revenue respondent docket no filed date sandy kay jones and clint joseph jones pro sese jeremy l mcpherson for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and a penalty on the federal_income_tax for of sandy kay jones mrs jones and clint joseph jones petitioner as follows year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions by the parties the issues for decision are whether the amounts reported by petitioners as royalties are gross_receipts from petitioners' trade_or_business we hold they are whether the net profit from petitioners' trade_or_business is subject_to self-employment_tax we hold it is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference at the time the petition in in the notice_of_deficiency respondent disallowed for lack of substantiation deductions for the cost_of_goods_sold and several expenses of petitioners' business including returns and allowances commissions expense and additional schedule c expenses respondent concedes that petitioners paid the expenses disallowed in the notice_of_deficiency respondent further concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 the parties agree that if this court decides that the reported royalties are income subject_to self-employment_tax then petitioner's self-employment_tax liability is dollar_figure and petitioners are liable for a deficiency in that year of dollar_figure in light of these concessions and the parties' agreement a rule computation is necessary this case was filed petitioners resided in placerville california petitioner is a self-employed salesman and distributor for several multilevel marketing companies companies and has been engaged continuously in this activity since petitioner has sold products for many companies including omnitrition international inc herbalife biometrics nutrition express matol new vision and tmi international mrs jones has not been involved with petitioner's sales or distributor activities since the companies petitioner is involved with all have a similar multilevel marketing system the system under the system petitioner finds customers for a company's products and then recruits customers who are enthusiastic about the products as distributors to become a distributor the customer completes an application which petitioner supplies and mails it to the company on the application form petitioner's name is entered as the sponsor or up-line distributor for the applicant the distributors recruited by petitioner may repeat the process of finding customers and recruiting them as distributors the distributors recruited by petitioner are considered first-level distributors the distributors recruited by the first-level distributors are with reference to petitioner second-level distributors these lower level distributors are collectively referred to as petitioner's down-line distributors petitioner sells products directly to his customers at the regular retail price and he sells products to his distributors at a discounted price petitioner is paid a commission on the sales he makes directly to his customers and he is paid a commission called a royalty by the companies on the sales made by his first-level distributors once a distributor sells a certain dollar value of products the distributor becomes a breakaway distributor the breakaway distributor buys products directly from the company rather than from petitioner although the breakaway distributor is no longer under the supervision of petitioner and no longer purchases the company's products through petitioner petitioner receives royalty payments from the company on the purchases made by the breakaway distributor petitioner's first-level distributor who recruits a second- level distributor receives a royalty for all of the sales by that second-level distributor petitioner also receives a royalty for each sale by the second-level distributor the number of distributor levels below petitioner for which he the companies refer to these payments as royalties we use this word in describing the payments for convenience without accepting this categorization in a legal context 82_tc_128 the language used may indicate the form of the payment but does not control the character receives royalty payments depends upon the particular company for instance new vision pays royalties for six levels of down- line distributors and herbalife pays royalties for three levels petitioner receives substantially more income from royalty payments than he does from his direct sales in the year at issue petitioner reported a loss on the direct sales due to the costs of promoting his business promoting his business included developing distributors who would break away and generate royalty income for him for the year at issue petitioner reported the receipts from his direct sales dollar_figure on form_1040 schedule c profit or loss from business as gross_receipts from sales and claimed dollar_figure as business_expenses petitioner reported the royalty income he received dollar_figure on form_1040 schedule e supplemental income and loss and claimed dollar_figure as commissions expenses opinion respondent determined that the income petitioner received from the companies on the sales made by his down-line distributors is income from petitioner's trade_or_business and is subject_to self-employment_tax under sec_1401 petitioners assert that the royalty income is not earned_income nor income from petitioner's trade_or_business and is therefore not subject_to self-employment_tax respondent's determination is presumed correct and petitioners bear the burden of proving that respondent's determination is erroneous rule a 290_us_111 issue whether the amounts reported by petitioners as royalties are gross_receipts from petitioner's trade_or_business the instant case is almost identical factually to abraham v commissioner tcmemo_1988_412 in holding that the payment sec_3 to the taxpayer in abraham for sales made by his down-line distributors were self-employment_income this court focused on the activities the taxpayer performed in his business we found that the taxpayer realizing that his income was dependent upon the sales activities of his distributors devoted substantial time and energy to training and developing these individuals all of the taxpayer's activities which included providing the distributors with motivation and encouragement imparting to them his skills knowledge and experience with the products and counseling them on selecting successful recruits were conducted in an attempt to increase the productivity of the distributors at all levels therefore the fact that the taxpayer had no personal contact with the down-line distributors at the second and lower levels made no difference he devoted his time with the in abraham v commissioner tcmemo_1988_412 the multilevel-marketing companies used the terms bonus or commission payments to describe the commissions they paid the taxpayer for the sales made by his down-line distributors expectation that well-trained first-level distributors would develop successful second-level distributors who in turn were likely to develop third-level distributors petitioner argues that the facts of abraham v commissioner supra are different from the facts of the instant case petitioner testified that the multilevel-marketing industry has undergone a big transition since we decided abraham v commissioner supra according to petitioner the training and motivation of distributors is now done by the companies with video and conference calls petitioner however called no witnesses nor produced any other evidence to corroborate his testimony we cannot assume the testimony of absent witnesses would have been favorable to petitioner rather the normal inference is that it would have been unfavorable 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir furthermore we find that petitioner's own testimony does not support his argument that this case is distinguishable from abraham v commissioner supra petitioner testified that in the year at issue he sustained a loss on his own efforts to sell the companies' products but that he did so with a view of developing distributors who will break away and generate more income in a royalty petitioner spent a great amount of time effort and money on developing customers into distributors for example petitioner spent dollar_figure in placing newspaper advertisements and printing and distributing flyers to find new customers for the companies' products practically every day petitioner took people to lunch or dinner so they would become his friends because people tend to buy from their friends petitioner held meetings in his home and hotel rooms for customers and distributors who were not yet breakaway distributors to share product result stories and introduce the people to the products which he often provided as samples at no cost at every opportunity petitioner would propose to enthusiastic customers that they become distributors if enthusiastic customers agreed to become distributors petitioner provided them with application forms on which he was designated as the sponsor or up-line distributor petitioner has been regularly and continuously engaged in selling products for multilevel marketing companies since all of the multilevel marketing systems with which petitioner is involved include a royalty payment structure furthermore petitioner is involved in this business with the primary purpose petitioner reported that he spent dollar_figure on meals and entertainment in he took the deduction for this expense on form_1040 schedule c profit or loss from business of making a profit however it is clear from petitioners' return and petitioner's testimony that without the royalty payments petitioner had no honest objective of making a profit from this activity thus we conclude that recruiting and developing distributors is an integral part of petitioner's business see 480_us_23 petitioner also argues that as he has hundreds of down-line distributors who he has never met and who sell products over a broad geographical area the sales made by his breakaway distributors are earned_income to the companies not to him with respect to the payments from the lower-level distributors we can see no distinguishable difference between this case and at trial petitioner gave the following testimony in response to respondent's questions and your primary purpose was for income or profit from q the whole--the whole operation your sales and the down-line distributor sales that was your motive a well it's a little bit leading there counselor but basically-- q i'm entitled to lead a are you we can lead around here huh the court on cross-examination you can lead okay allright but yeah well obviously you know a my real motivation in life is to help people but to make a profit as i do it is not against my principles abraham v commissioner tcmemo_1988_412 despite petitioner's arguments to the contrary petitioner devoted his time and effort to increasing the productivity of the distributors at all levels it was his expectation that well- trained first-level distributors would develop successful lower level distributors who were likely to generate commission income for him during the year under consideration petitioner regularly and continuously engaged in selling the companies' products and especially recruiting distributors accordingly we find that the payments that petitioner received from the companies for sales made by the down-line distributors are gross_receipts from petitioner's trade_or_business issue whether the net profit from petitioners' trade_or_business is subject_to self-employment_tax sec_1401 imposes a tax on an individual's net_earnings_from_self-employment in general self-employment_income consists of the net_earnings derived by an individual from a trade_or_business carried on by him as a sole_proprietor or by a partnership of which he is a member sec_1_1401-1 income_tax regs the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business less any allowable deductions attributable to the trade_or_business sec_1402 the term trade_or_business when used with reference to self-employment_income or net_earnings_from_self-employment has the same meaning as when used in sec_162 relating to trade_or_business_expenses sec_1402 the supreme court has interpreted the trade_or_business terminology of sec_162 as follows the taxpayer must be involved in the activity with continuity and regularity and that taxpayer's primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger supra pincite at trial petitioner argued that the payments were like dividends dividends on any share of stock are excluded from gross_income and deductions in computing net_income from self- employment sec_1402 the term dividend is defined for purposes of subtitle a6 as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year sec_316 petitioner did not claim to own shares of stock in any of the companies that made payments to him nor did he claim that the payments were made on account of anything other than the agreements he had with the companies to pay him a commission on the sales made by his down- line distributors sec_1401 and sec_1402 are contained in subtit a of the internal_revenue_code we therefore find that the payments petitioner received from the companies are not dividends excluded from self-employment_tax under sec_1402 petitioner also referred to the payments as royalties royalties are defined as payments received for the right to use intangible_property rights and that definition does not include payments for services 86_f3d_1526 9th cir defining royalties for the purposes of sec_512 affg in part and revg in part 103_tc_307 see also 94_tc_60 the regulations define royalties other than mineral oil or gas royalties for personal_holding_company purposes as amounts received for the privilege of using patents copyrights secret processes and formulas good will trade marks trade brands franchises and other like property revd 942_f2d_309 6th cir sec_1 b income_tax regs petitioner has not provided any persuasive evidence that the payments he received from the companies were for the right to use his intangible_property rights if any and not for services we do not need to resolve the question of whether the payments petitioner received from the companies are royalty payments to decide this case royalty payments unlike dividends are not specifically excepted from self-employment_tax by sec_1402 furthermore royalty payments received as self- employment income from a trade_or_business are subject_to self- employment_tax dacey v commissioner tcmemo_1992_187 hittleman v commissioner tcmemo_1990_325 affd without published opinion 945_f2d_409 9th cir langford v commissioner tcmemo_1988_300 affd without published opinion 881_f2d_1076 6th cir we have found that petitioner is in the trade_or_business of selling the companies' products and recruiting distributors and that the payments that petitioner received from the companies for sales made by his down-line distributors regardless of whether he had personal contact with them are gross_receipts from his trade_or_business therefore all such income is self-employment_income to petitioner which is subject_to self-employment_tax under sec_1401 for the foregoing reasons decision will be entered under rule
